Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-9 and 14 are rejected under 35 U.S.C. 102(a)(1) and U.S.C. 102(a)(2) as being anticipated by Lewis et al. (US 20170361867 A1), hereinafter Lewis.
Regarding claim 1, Lewis teaches a handwheel actuator 12 for a steer by wire system 10, the handwheel actuator 12 comprising:
a column 32, 34 for operably coupling a handwheel 38 to the handwheel actuator 12, the column 32, 34 comprising a column shaft 30 extending from a first end 32 of the column 32, 34 to a second end 34 of the column 32, 34 (FIGS. 1A and 1B, ¶ [0022] – [0023]); and
a feedback actuator 310 operably coupled to the second end 34 of the column 32, 34, the feedback actuator 310 providing tactile feedback to an operator responsive to movement of the handwheel 38 (FIG. 1B, ¶ [0054]),
wherein the feedback actuator 310 comprises a torsion bar 130 coaxial with the column shaft 30 (FIGS. 2 – 4, ¶ [0037]),
wherein the column shaft 30 is supported relative to a housing 300 of the column 32, 34 by a first column shaft bearing 332 disposed proximate to the first end 32 of the column 32, 34 and a second column shaft bearing 326 disposed proximate to the second end 34 of the column 32, 34 (FIGS. 2 – 4, ¶ [0055]), and
wherein the torsion bar 130 is operably coupled to a sleeve element 132 that is operably coupled (via bearings 134) to the column shaft 30 proximate to the second column shaft bearing 326 to facilitate torque transfer between the column shaft 30 and the torsion bar 130 (FIGS. 2 – 4 and 12, ¶ [0037]).
Regarding claim 7, Lewis teaches the handwheel actuator of claim 1, wherein a compressible adapter 134 is disposed between the sleeve element 132 and the column shaft 30 to operably couple the sleeve element 132 to the column shaft 30 (FIGS. 2 – 4 and 12, ¶ [0037]).
	Regarding claim 8, Lewis teaches the handwheel actuator of claim 7, wherein the compressible adapter 134 is press fit (FIG. 12 shows that compressible adapter 134 is press fit into contact with sleeve element 132 and column shaft 30) into contact with each of the sleeve element 132 and the column shaft 30 (FIGS. 2 – 4 and 12, ¶ [0037]).
	Regarding claim 9, Lewis teaches the handwheel actuator of claim 7, wherein the compressible adapter 134 is shaped to receive a male protrusion (cylindrical outer geometry of sleeve 132) formed at the sleeve element 132 (FIG. 12, ¶ [0037]), and shaped to be inserted into a female receiving opening 94 (FIG. 12, ¶ [0032]) formed at the column shaft 30.
	Regarding claim 14, Lewis teaches the handwheel actuator of claim 1, wherein the feedback actuator 310 comprises a stub shaft 40 coaxial with the torsion bar 130, and wherein the stub shaft 40 comprises a torque limiting interface A, B, C, D formed with the sleeve element 132 (the torque limiting interface A, B, C, D of the stub shaft 40 is formed together with the sleeve element 132 as the complete assembly) to prevent over-application of torque to the torsion bar (FIGS. 3, 5A and 5B, ¶ [0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lewis in view of Li et al. (CN 110671500 A), hereinafter Li.
	Regarding claim 13, Lewis teaches all of the elements of the current invention as stated above but does not teach the handwheel actuator of claim 7, wherein the compressible adapter 134 comprises hydrogenated nitrile butadiene rubber (HNBR) having a Durometer 30-95 Shore A.
	Li teaches a pressure bearing ring made from hydrogenated nitrile butadiene rubber (HNBR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use a compressible adapter made with the material taught by Li with the handwheel actuator of Lewis to allow for the compressible adapter to have better abrasion resistance, higher pressure resistance and strength, thus extending the life of the compressible adapter.
Allowable Subject Matter
Claims 2-6, 10-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Lewis teaches all of the elements of the current invention as stated above but does not teach the handwheel actuator of claim 1, wherein the second column shaft bearing is retained in a bearing retention plate that is operably coupled to the housing,
wherein the bearing retention plate extends inwardly from the second end of the column to define a coupling chamber formed between the second column shaft bearing and the second end of the column, and
wherein the sleeve element is disposed in the coupling chamber (second column shaft bearing 326 is retained by the housing itself rather than a bearing retention plate).
Regarding claims 3-6, these claims all depend directly or indirectly from claim 2.
Regarding claim 10, Lewis teaches all of the elements of the current invention as stated above but does not teach the handwheel actuator of claim 9, wherein the male protrusion comprises a cylindrical protrusion with radially extending ribs (male protrusion is a smooth cylinder),
wherein the female receiving opening comprises a circular opening with radially extending capture slots (female receiving opening is a smooth inner cylindrical geometry), and
wherein the compressible adapter is formed to receive the cylindrical protrusion and the radially extending ribs on a first side thereof, and to insert into the circular opening and the radially extending capture slots on a second side thereof.
Regarding claim 11, Lewis teaches all of the elements of the current invention as stated above but does not teach the handwheel actuator of claim 7, wherein the compressible adapter is shaped to receive a male protrusion formed at the column shaft, and shaped to be inserted into a female receiving opening formed at the sleeve element.
	Regarding claim 12, this claim depends directly from claim 11.
	Regarding claim 15, Lewis teaches all of the elements of the current invention as stated above but does not teach the handwheel actuator of claim 1, wherein the column shaft includes a shaft extension that operably couples the column shaft to a projection of the sleeve element via a threaded fastener.
	Regarding claims 16-20, these claims all depend directly or indirectly from claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HARDY/
Patent Examiner, Art Unit 3611

/JACOB D KNUTSON/Primary Examiner, Art Unit 3611